Reconsideration Granted June 10, 2009:

On reconsideration, we modify the second sentence of our previous order to state as follows: “The Wayne Circuit Court shall order a new trial unless it finds (a) that Stephanie McClung’s absence at trial could not have been remedied by reasonable efforts to compel her attendance, or (b) that Stephanie McClung’s absence from the first trial was harmless beyond a reasonable doubt. People v Anderson (After Remand), 446 Mich 392, 405-406 (1994).” In all other respects, the motion for reconsideration is denied. We do not retain jurisdiction. Summary disposition entered at 483 Mich 879. Court of Appeals No. 278828.